Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-18 and 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/10/22.

Claim Objections
Claim 19 is objected to because of the following informalities:  “…to detect said one more condition” should be “…to detect said one or more condition”.  Appropriate correction is required.
 Claim 21 is objected to because of the following informalities:  “…wherein determining said time-frequency…” should be “…wherein determining said at least one time-frequency”.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the step of analyzing at least one time-frequency representation to detect one or more conditions.
Regarding Claim 19, the limitation of analyzing at least one time-frequency representation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of acquiring breath sound data. This is mere data gathering and amount to insignificant extra-solutional activity, specifically pre-solutional activity. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Again, the claims only include the additional element of acquiring breath sound data. This is mere data gathering and amount to insignificant extra-solutional activity, specifically pre-solutional activity.  The claim is not patent eligible.
Claims 20-31 are rejected as they only further expound upon the abstract idea of analyzing the data without an integration into a practical application or adding significantly more than the abstract idea itself.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no antecedent basis for “said high-intensity frequency ridge end”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 27, 30, 31, 33 and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamatopoulos et al. US 2014/0155773. 
15RegardingR 	Regarding claim 19, Stamatopoulos discloses a method for detecting one or more conditions of a subject, said method comprising: 
 	acquiring breath sound data corresponding to breathing of said subject ([¶8,59]); 
 determining at least one time-frequency representation based on said breath sound data ([¶95,111] spectrogram is made); and  
20analyzing said at least one time-frequency representation to detect said one more condition ([¶111]wheezing and other conditions are determined from the spectrum).  
Regarding claim 20, Stamatopoulos discloses said one or more conditions comprises at least one of a wheeze and a crackle ([¶111]).  
Regarding claim 21, Stamatopoulos discloses determining said time-frequency representation based on said breath sound data comprises applying at least one of a Fast Fourier Transform and a Short Time Fourier Transform to said breath sound data ([¶95]).  
Regarding claim 22, Stamatopoulos discloses analyzing said at least one time- frequency representation to detect said one more conditions comprises detecting a high-intensity frequency ridge within said time-frequency representation ([¶95] a peak is determined in the spectrum which is equivalent to a high-intensity frequency ridge).  
20 Regarding claim 27, Stamatopoulos discloses analyzing said at least one time- frequency representation to detect said one more conditions comprises detecting a concentration of high frequency bands of said time-frequency representation ([¶113]).  
Regarding claim 30, Stamatopoulos discloses said one or more conditions comprises a whoop ([¶135]).  
Regarding claim 31, Stamatopoulos discloses analyzing said at least one time-5frequency representation to detect said whoop comprises determining said time- frequency representation based on said breath sound data comprises: 
applying at least one of a Fast Fourier Transform and a Short Time Fourier Transform to said breath sound data ([¶95,111] spectrogram is made); 
detecting a high-intensity frequency ridge within said time-frequency 10representation ([¶8,59,95]); and 
determining whether a whoop has occurred as a function of an analysis of the breath sound data ([¶135]).  
Regarding claim 33, Stamatopoulos discloses whether a whoop has 20occurred comprises determining a whoop has occurred for a breath sound that occurred in succession to a detected cough sound ([¶135] the analysis follows a cough sound detection).  
Regarding claim 34, Stamatopoulos discloses wherein determining whether a whoop has occurred comprises determining a whoop has occurred for a breath sound that 25occurred during an inspiration phase of breathing ([¶135] whoops are detected [¶4] breath phases are determined).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25, 26, 28, 29,  32, 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamatopoulos et al. US 2014/0155773.
Regarding claim 25, Stamatopoulos discloses the method further comprising determining a slope of said high-intensity frequency ridge end comparing said slope to a slope threshold to detect said one or more conditions ([¶135] the harmonics and slope are used to determine wheezing). Stamatopoulos does not specifically disclose wherein said slope threshold is 0 Hz per second. However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Stamatopoulos to include the 0 Hz threshold since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
15 Regarding claim 26, Stamatopoulos discloses determining a number of harmonics of frequency is said high-intensity frequency ridge end comparing said number of harmonics to a harmonic threshold to detect said one or more conditions ([¶135]). Stamatopoulos does not disclose said harmonic threshold is two. However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Stamatopoulos to include the threshold since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 28, Stamatopoulos discloses determining a duration of 25said concentration of high-frequency bands and comparing said duration to a duration threshold to detect said one or more conditions ([¶113] the duration, frequency and intensity are compared). Stamatopoulos does not disclose the duration threshold is 10 ms. However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Stamatopoulos to include the threshold since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 29, Stamatopoulos discloses determining a percentage of energy of 30said concentration of high-frequency bands is above a cutoff frequency and determining said amount of energy to an energy threshold to detect said one or more conditions ([¶113] the duration, frequency and intensity are compared) Stamatopoulos does not disclose the energy threshold is 10% and wherein said cutoff frequency is 1000 Hz.  However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Stamatopoulos to include the frequency since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
 	Regarding claim 32, Stamatopoulos discloses determining whether a whoop has 15occurred comprises determining a whoop has occurred when a tone in the breath sound data with a rising frequency over time, and multiple harmonics ([¶135]) but does not disclose that it has a base frequency in the range of 500 Hz to 1000 Hz. However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Stamatopoulos to include the frequency range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Regarding claim 35, Stamatopoulos discloses determining a duration of said high-intensity frequency ridge and comparing said duration to a duration threshold to detect said whoop ([¶135,151] duration is used in detection). Stamatopoulos does not disclose the duration threshold is greater than 90 30ms. However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Stamatopoulos to include the threshold since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 36, Stamatopoulos discloses determining a slope of said high-intensity frequency ridge end comparing said slope to a slope threshold to 28WO 2018/107008PCT/US2017/065277 detect said whoop ([¶135] slope is used to determine a whoop). Stamatopoulos does not disclose wherein said slope threshold is between 0 Hz per second and 2000 Hz per second. However, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Stamatopoulos to include the range since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951. The examiner can normally be reached 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792